Title: Editorial Note: Documents on American Commercial Policy
From: 
To: 


    Documents on American Commercial PolicyEditorial Note
    The documents printed below were employed by Jefferson and Madison in a renewal of the bitter fight of the preceding session of congress when, according to Senator Maclay, Madison’s effort to counter the effect of British commercial policy was defeated by “villainous amendments … for doing away with the discrimination between foreigners in and out of treaty with us.” The two men had been laboring in separate spheres on this problem, but their views were as similar when an ocean separated them as now when they were together in the government. Madison had been in the legislature in 1785 when petitions from  Norfolk, Portsmouth, and Suffolk flowed in to protest the effect of Sheffield’s policy: “That the prohibition laid by Great Britain on the trade to the West Indies, and the almost total monopoly of the other branches of trade by foreigners, has produced great distress and much injury to the trade of the Commonwealth; that the rapid decrease of American bottoms, the total stop to ship-building and to the nursery of American seamen occasioned thereby, threaten the most alarming consequences unless timely avoided by the wisdom of the Legislature.” He had mobilized this discontent in support of the resolution calling for a commercial convention in 1786, thus entering upon a course that led directly to the debates of the first session of congress, of which he provided Jefferson with a far more explicit and full account of the “three distinct and urgent debates” of 1789 than Maclay could have given. He had also made it clear long before Jefferson left Paris that a strong minority in the senate wished to place Great Britain at once on a most-favored-nation basis, being prompted thereto by the spirit of a city “steeped in Anglicism.” Jefferson, on his part, had been countering the effects of British policy by endeavoring to multiply the bonds of trade with France, and when he stepped ashore at Norfolk he saw the town “rising like a Phoenix out of its ashes,” its Scottish and English merchants engaged in rebuilding the totally ruined town whence they had fled in 1776, and welcoming him with gratitude for his efforts in behalf of the commercial community. There can be little doubt that, when Jefferson and Madison met at Monticello a few weeks later, they were fully informed of the fact that those engaged in trade and shipbuilding now looked to the federal government as they had formerly looked to the state. Nor can there be any doubt that the two men were in accord on the broad outlines of policy to be pursued and were cognizant of the sources of opposition to it in the north. As secretary of state, Jefferson would have the task of meeting French objections if, in continuing the policy of discriminating against foreign tonnage, congress made no exceptions for those nations in treaty with the United States. The point had been urged in the debates of the preceding year, and the French ministry was not unaware of that fact. Both men were explicit in asserting that the true nature of the policy was not one of retaliation but of freedom and reciprocity. The system of commercial treaties offered, in Jefferson’s view, a means of disencumbering trade of its shackles: “Would even a single nation begin with the United States this system of free commerce, it would be advisable to begin with that nation; since it is one by one only, that it can be extended to all‥‥ But should any nation, contrary to our wishes, suppose it may better find its advantage by continuing its system of prohibitions, duties, and regulations, it behoves us to protect our citizens, their commerce and navigation, by counter prohibitions.”

The reopening of the issue came within a few days after Jefferson arrived in New York when a long, cogent argument appeared in a newspaper over the signature A.B., urging that federal revenue could be augmented by encouragement to commerce and that this in turn could be increased by counter measures against Britain: “The conduct of Great-Britain may furnish us with a very useful hint, and we shall be unwise indeed if we do not profit by her experience. Her acts of trade and navigation shew clearly her attention to her own shipping, and the reluctance she has always discovered to any relaxation of their rigor proves that she is fully sensible of the advantages gained by them. Let us attend a little to her conduct. Her ships must be British-built, and the master and three-fourths of the hands must be British subjects‥‥ Large quantities of our timber, plank, masts, &c. are annually carried off in British ships sent hither for the purpose; thus her seamen are employed, and a freight is made. The raw materials carried from us are manufactured in Great-Britain, and her ship-carpenters and their attendants, blacksmiths, ship joiners, caulkers, block makers, mast-makers, rope-makers, riggers, sail-makers, boat-builders, and a great number of others are furnished with employment and support. The ships, thus built, furnish a nursery for seamen, become the carriers of British manufactures to us, and of our products home, as remittances for those manufactures; for all which we must pay: and they are at this time profitably employed in carrying the produce of the United States to France, where they obtain a bounty on it. Due attention to the encouragement of shipping, and the proper regulation of commerce would throw all these advantages into our hands, and prevent our commercial and seafaring men the mortification of seeing foreigners engrossing our trade and growing rich by it, while they themselves are neglected and unemployed; it would fill our harbours with vessels manufactured at home, and with hardy seamen born among ourselves, who would have stronger attachments to the country than the mercenaries who come here merely for the sake of gain; and on whose assistance we could rely in case of necessity.” There was a hint of American mercantilism in the argument, but in general it followed the line of reasoning that Madison had employed in the previous session, concluding with an opinion such as he would soon voice in congress: “Why should we abuse ourselves, and do injustice to our allies, by submitting to … an haughty nation, with whom we have no commercial treaty? A decided preference in every point of view ought to be given to our own shipping; and foreign ships should be absolutely prohibited from carrying the produce of these states to any port or place, to which American vessels are not admitted.” A.B. deplored the absence of commercial men in congress and extended such an invitation as to suggest that its author was a member of that body: “if our merchants would, from time to time, suggest … improvements upon the commercial system of the Union, … these will, undoubtedly, be properly attended to by our national government, and such arrangements will be made as would promote our manufactures, extend our commerce, and assist our revenue.”

The invitation, from whatever source it came, was not unheeded. Six weeks later Madison informed Edmund Randolph that, as a result of a petition from merchants and shipbuilders of Portsmouth, New Hampshire, the question of commercial relations with England had been revived. “A Majority of the H. of Reps.,” he wrote, “seemed disposed to make a pretty bold experiment; and I think it will meet with a very different reception in the Senate from the measure tried at the last session. If it fails, it will be owing to a dislike of the preference to Nations in Treaty.” In brief, in this continuing conflict of sectional and economic interests that had produced a long-standing cleavage in the national councils, it would fail by the preponderant numbers of those “steeped in Anglicism” over those whose policies inclined them toward France. In view of the fact that Virginia stood second only to Pennsylvania in the amount of revenue contributed to the federal treasury from duties on foreign and domestic tonnage, it is understandable that the forces of the bold experiment should have been led by Madison and that the operation should have been watched closely by the secretary of state. Madison had “very great doubts” whether the increased duty on tonnage proposed by the committee in response to the memorial would “answer the design … so far as it was pointed against that nation whose shipping most interfered with American shipping” and he “doubted much the policy of laying this duty on the shipping of France.” It was on 14 May that he voiced the words alluded to in the final sentence of Document I: “The Southern States may build ships, and in this business they enjoy some advantages over all the rest. There are cases in which it is better to do nothing than not to do a great deal.” He then intimated that it “might be good policy to interdict the vessels of all nations from carrying our produce.” Here he ran into the stern opposition of Fisher Ames, who doubted the advantage of commercial treaties, did not wish to see them extended, and thought the proposal to make a discrimination was merely “to testify our gratitude to our allies by waging a commercial war with nations not in treaty.” But the first test of strength was a victory for Madison: the resolution that increased to one dollar the duty on “all foreign-built bottoms belonging to nations not in commercial treaty with the United States” was adopted by a vote of 32 to 19.
Encouraged by this, he assumed an advanced position the next day by moving an addition to the resolution that “no such vessel be permitted to export from the United States any unmanufactured article being the growth or produce thereof.” Fitzsimmons thought this “an experiment of too bold a complexion”—the words themselves suggesting that the Pennsylvanian had been consulted by the Virginian before the test of strength—and Sedgwick called it “a useless declaration, an impotent measure of passion … not dictated by the understanding.” Again the motion prevailed, coupled with a proviso excepting the  vessels of those nations which permitted the importation of salt fish and provisions, grain, and lumber in vessels of the United States. Madison reported to Monroe on 1 June 1790 that the “experiment for navigation and commercial purposes” had powerful support in the house and that its success in the senate was “not improbable.” But his optimism was premature. The defective reports of the debates defy all effort to trace the history of the bill levying duties on tonnage, but, as passed by the house on 24 June, it simply reenacted those of the previous year. Maclay, disgusted with the Pennsylvania-Virginia coalition over assumption, was not at all averse to seeing the Virginians “whipped with their own rod” on this question and wondered why so repetitious a bill had been passed at all. On the face of it, this was the end of the bold thrust.
But, surprisingly, Madison returned to the attack the day after the tonnage bill was passed, bringing forward a motion on trade and navigation. This provided that the duty on ships not built in the United States and belonging wholly or in part to a national of a state not in treaty with the United States should be one dollar per ton, and that such vessel, on pain of seizure and forfeiture of both vessel and cargo, should be forbidden to carry produce of American origin, with the proviso that this duty and prohibition should not apply to vessels of a foreign state that permitted importation in American vessels of salt fish and provisions, wheat, rye, corn, and lumber. Jackson of Georgia, in a lengthy speech, found the entire bill obnoxious. “Your lumber cutters, tobacco, rice and other planters,” he declared, “would be ruined, for the hand of industry would be stayed, and destruction or disgrace to your government would be the result.” He concluded with the prediction that Britain would soon relax her restrictions; that this was not the time to begin a commercial war; and that, with the imminence of armed conflict between England and Spain, it “was the duty of America to remain neuter, and to reap the advantage of commerce with the whole of those powers.” Smith of South Carolina called the bill “an angry measure levelled at Great Britain” and suggested that it would be wiser to “leave it to the executive to obtain commercial benefits to this country by a well-timed negociation with Great Britain.” Lawrence of New York argued that, since a tonnage bill for revenue purposes had been passed, its object would be adversely affected by any alteration for the sake of commercial regulation. He, too, opposed the whole bill. The entire attack was levelled at Madison, who defended his measure as the only one that would effectually carry out the intent of the resolution originally adopted by the house. On the 29th Fitzsimmons offered a substitute bill providing discriminatory duties “on all ships or vessels arriving in any port of the United States, from places  at which the United States are not permitted to trade.” The next day Madison discoursed on the broad question of commercial policy, and, since discrimination against foreign vessels as originally proposed had been rejected, he brought forward the idea of reciprocity as one that might meet with general approval. He contended that reciprocity did not then exist in trade with Great Britain, for “while our shipping is excluded from many of her ports, and admitted into others under such restrictions as are nearly tantamount to a prohibition, their shipping is freely admitted into all the ports, harbors, and bays of the United States.” He then introduced two propositions under principles of reciprocity that looked to the opposition very much like retaliation under another name. The first forbade, on penalty of forfeiture, any ships owned wholly or in part by nationals of another country from importing goods of that nation into the United States if its laws prohibited American vessels from doing so; the second, on the same condition, provided a like penalty for exporting American produce into that nation in vessels owned by its nationals. Jeremiah Wadsworth thought this “a very bold measure indeed” and one “calculated to try the strength of the committee.” Sherman disagreed with his colleague, and thought the propositions “nothing more than a proper assertion of the equal rights of this country” and “merely meeting with counter regulations the regulations of other countries that are hostile to our interests”—in brief, a reciprocity of penalties. Jackson declared that the bill would annihilate his state’s trade with the West Indies and thought it very extraordinary that “the gentleman from Virginia should come forward with one exceptionable proposition after another.”
But Madison’s recurrent attacks in the house were being paralleled by broadsides against the opposition delivered in the press. On the day when he introduced his first proposal after the adoption of the tonnage bill, the Daily Advertiser carried the story of the condemnation of the ship Eliza that had been bought in Savannah by a British subject without a fixed place of residence who, as the privy council conceded on appeal, had acted in good faith but had violated the British “laws of navigation and trade as they now stand.” The report of the condemnation proceedings was followed the next day by the account of an American vessel that had sailed from London on the 8th of May after having had all of her hands impressed despite the fact that they were not British subjects. And on the day that Madison brought forth his proposals of reciprocity, the Gazette of the United States published the “Extract of a letter from a gentleman in —— England, to his friend in America.” The same extract, with an identical caption, appeared the next day in the Daily Advertiser, followed by this assurance: “The above facts are undoubted, coming from the very best authority.” It may be presumed that both, like the letter of the Norfolk shipowner from which the text of the extracts was drawn, were prepared by a clerk in the department of state under the eye of the secretary, thus  transforming him from an interested spectator of the proceedings in the house to an active collaborator of the principal protagonist. From this same source someone in the circle of collaborators quarried another extract, published three days later in Fenno’s Gazette as if it were in answer to the first and from another quarter: “From the English letter in your last paper, it appears evidently, that the people of Great-Britain, from the Merchant to the Minister, foreseeing the advantages that will accrue to America from a proper attention to, and support of her shipping interest, are determined if possible to defeat our expectations, and to throw every obstacle in the way, to prevent our success.—The deep laid scheme of reducing the freights for a time, till they have annihilated the American shipping, is to make the southern States pay dearly in the result for their credulity, and inattention to the general welfare of the States of which they are members. The distinction between apprentices and mariners, is palpably designed to counteract a most essential mode of raising American seamen; and to prevent our continuing to enjoy that trifling share of the trade to Britain, which we now possess. To these observations may be added the following—That if the carrying trade was secured to American citizens, the profits thereon, even at the present low freights, are sufficient to allure monied men to place their cash in shipping—and as a proof that Great-Britain cannot afford to carry our produce on the same terms that America can, if the trade was secured to herself, the following example is adduced as demonstrative.” At this point the person who paraphrased the latter part of Document II cited the example of profits accruing on the two voyages of the ship Friends, but gave her measurement as “upwards of 300 tons,” deleted her name, and made other minor changes in phraseology, all for the obvious purpose of concealing the identity of the true author of the letter to Josiah Parker.
It is doubtful whether anything published in the Gazette of the United States during the period of Jefferson’s understanding with Fenno was as offensive to the pro-British mercantile group of New York as this direct attack on British policy, and it is quite possible that this was the final stimulus needed by Hamilton to bring that alliance to an end. The timing of the publication, the discreet editing which omitted the allusion to the dependence of southern merchants on those of Britain, and the medium in which it appeared prove beyond doubt that the letter to Parker was employed by Jefferson and Madison in this continuing effort in behalf of American commerce and shipbuilding. That both men were implicated is shown by the fact that the only extant copies of that letter are in the hand of a clerk in the department of state, one of these copies being retained in Jefferson’s personal files and the other in Madison’s. It is plausible to suppose that, since Jefferson was at this time selecting extracts from the Gazette de Leide and having his clerks translate them for Fenno’s Gazette, it was he who prepared and transmitted these extracts from the anonymous letter,  though of course this may have been done by Parker himself or by Madison. But, deeply committed as Jefferson and Madison were to a policy favoring those nations in treaty with the United States, the question raised by Maclay remains. Why, if Madison intended to return again and again to his “exceptionable” propositions, did he allow the tonnage bill to go through so unobtrusively on 24 June without making a stand at that time? A possible clue lies in the fact that the coalition on the assumption and residence bills was negotiated around 20 June. The warm debates that Madison aroused in the week following the passage of the tonnage bill and the accompanying newspaper articles showing that he was zealously contending for commercial interests may have been a noise deliberately manufactured to offset the silence that he exhibited in the debates on assumption. A move to discharge the committee from further consideration of the bill on trade and navigation was defeated on 29 June and Madison, as noted above, argued his final propositions on the next day. That was the last to be heard of the trade and navigation bill at this session. It had come under discussion the moment assumption had met its first narrow defeat, and it evaporated without manifest accomplishment the moment the storm broke over the residence bill.
  One of the remarkable facts about the letter to Josiah Parker is the care taken by everyone concerned to conceal its authorship. The author himself requested such caution, and his friend in London enjoined secrecy in respect to his part of the communication. Contrary to custom, both Jefferson and Madison failed to docket their file copies of the letter; and whoever prepared the second extract, disguised as a letter to Fenno’s Gazette, deliberately altered the text for the obvious purpose of concealing the identity of the brig Friends and hence that of her owner. The letter shows clearly that its writer was a man of substance, a merchant-shipowner of long experience in the Virginia trade, a thoughtful and even astute observer of the effects of policy on commerce, and a man possessing his own convictions on the subject. These facts, and other internal evidence, point to the virtual certainty that he was a Scot who had been in the Virginia trade for at least a quarter of a century. The unusual precautions taken to conceal his identity in a New York newspaper, and particularly the effort to obscure the distinguishing features of his brig, suggest that he was also known in that city. Since the outcries of the Virginia merchant-shipowners had been a matter of public record for some five years, with the names of the prominent leaders proclaimed in petitions, in legislative records, and in newspapers, the object of concealment would seem pointless unless a knowledge of the identity of the writer would tend to injure either the proposed legislation or the writer himself. Hence the effort to clothe the letter in an  impenetrable anonymity suggests that, in addition to the above characteristics, the writer had been in exile from Virginia as a loyalist during the Revolution. The only person who seems to fill all of these requirements is the astute Scot who had been in Virginia trade at Norfolk since 1757, who reputedly knew more about it than any other person, and to whom Jefferson, on the eve of his going to Europe in 1784 to negotiate commercial treaties, had turned for information—Neil Jamieson. It is almost certain that he was the author of the letter to Josiah Parker, a member of congress from Norfolk. It is indeed possible that the Norfolk address was merely a disguise for a letter prepared in New York in 1790 for a purpose not dissimilar to that for which Jamieson’s aid had been enlisted six years earlier. Thus A.B.’s invitation to commercial men to express their views and the anonymous extracts in Fenno’s Gazette may have been integral parts of a concerted plan which a city “steeped in Anglicism” would scarcely have applauded as coming in part from a Virginia trader who had resided there for some years.
Neil Jamieson was a sea-captain who came to Virginia in the late 1750’s and established the firm of Neil Jamieson & Co., being connected with John Glassford & Co. of Glasgow. He was described by one of his own agents as “the most perfect master of trade in the bay,” and before the revolution his vessels (some of which were quite large) were so active in the tobacco trade with London and in the West Indies commerce that his sloops “could be seen in every river and almost every creek of tidewater Virginia and Maryland.” He married a Virginian, Fernella Ellegood, on 8 Sep. 1761, and became one of the executors of the estate of her father in 1768. This marriage established a connection with the Parker family of Norfolk—another reason for supposing that he was the author of the letter to Josiah Parker. In 1770 he was a member of the committee of merchants for Norfolk and Princess Anne county “to take under their consideration the general state of this colony,” and was a signer of the Virginia non-importation resolutions. He was a signer of the Association of 1774, and his was one of the firms to which nine chests of tea were consigned on the brigantine Mary and Jane and, with his consent, were refused. As a member of the Norfolk Committee of Observation, he was one of those who voted censure of John Brown, Dr. Alexander Gordon, and others for violating the Association, urging merchants, planters and skippers to make such men “feel their indignation by breaking of all kinds of dealings” with them. But early in 1776 Jamieson himself became the target of Virginia indignation. Purdie’s Virginia Gazette of 2 Feb. 1776 charged that intercepted letters from Jamieson revealed that he  had “taken Lord Dunmore’s bills for 5000 1. sterling, and ordered goods to be imported to Norfolk, there to be sold by a young man, to be associated into his company for that purpose, and that his own name may be concealed; and hath packed up all his effects, and put them on board of a vessel, ready, in case of necessity, to haul off, under protection of the men of war; with other passages shewing him to be a steady friend to that arch-enemy of America.” By that time Jamieson had fled in his brigantine Fincastle to join Dunmore. His property was destroyed in the burning of Norfolk and his lands confiscated. He went to New York and, like other exiled merchants having connections with Scottish firms, followed the royal troops from place to place, successively setting up stores in Philadelphia, Savannah, and Norfolk. Following the invasion of Virginia by Leslie in 1780, he built two dwellings at Norfolk, in addition to seven storehouses and other structures, only to have these confiscated in 1783. After the surrender of Cornwallis he went to New York and was there joined by his son, Neil Jamieson, Jr., who had been master of the Catherine in 1767 and was now in trade with his father. It was there that Jefferson consulted Jamieson in 1784 for advice about American trade.
The author of the letter from London quoted in Jamieson’s letter to Parker has not been identified, but there are good reasons for believing that he was Joshua Johnson of Maryland. Johnson was born in 1742, entered a counting-house in London, and became a tobacco merchant of importance. At the outbreak of the war, he took up residence in Nantes and served there as agent for Maryland as a purchaser of supplies. His family was an old one in Maryland and had been prominent in England. One of his brothers was Thomas Johnson, a friend of Washington and successor to the popular and respected Robert Eden as governor of Maryland. The business, legal, and social connections of the family in pre-revolutionary Annapolis were such as to make it virtually certain that Joshua Johnson would have known Governor Eden and hence that, in the post-war years in London, he may have come to know Eden’s brother William, first baron Auckland, head of the British intelligence. If this conjecture is well founded, it may help to explain why the author of the letter from London could give assurance that his information came “from the very best authority.” In that case, since the letter to Parker arrived at the time that Jefferson was considering the appointments of consuls to foreign ports, the name  of the writer of a letter having access to such sources of information would unquestionably have occurred to him as being worthy of consideration for the London post. There is no evidence that Joshua Johnson, who was ultimately appointed and to whom Jefferson made it plain that obtaining political intelligence in England was to be a primary function of the office, was at this time being considered for the post. On the contrary, others with strong pretensions had been named. Alexander Donald, whom Jefferson respected as a merchant and friend, had asked for the post for himself. Robert Morris had recommended Walter Stone of Maryland. John Adams had suggested Thomas Barclay, whom Jefferson also knew and respected. And Josiah Parker himself had recommended John Cowper of Portsmouth. There is evidently no record that anyone had advanced the name of Johnson or that the appointment came to him as anything but a surprise. Johnson accepted the post and performed useful intelligence services, doing so in the same manner that William Eden employed—that is, by the use of secret service funds. In view of these facts it is quite likely that the most important result of the letter of Neil Jamieson was to draw the name of Joshua Johnson to the attention of the secretary of state. The name was evidently not in the letter as transcribed by Taylor, but Jefferson would have had no difficulty in learning the identity of one who was a substantial merchant in London, who revealed himself to be friendly to American commerce, and who at the same time had access to high sources of official information in England.
